  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 1 of 14 PAGEID #: 516



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                    Case No. 2:18-cr-229-1

Clint J. Green

                             OPINION AND ORDER
     Defendant was charged by information with one count of engaging
in a health care fraud scheme in violation of 18 U.S.C. §1347, and
one count of filing false tax returns in violation of 26 U.S.C.
§7206(1).      Defendant    and   the   government     entered    into     a   plea
agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C), which called for
a binding sentence of 42 months.          By judgment entered on June 10,
2019, defendant was sentenced to terms of incarceration of 42 months
on Counts 1 and 2, to run concurrently.          Defendant was sentenced to
a three-year term of supervised release on Count 1 and a one-year
term of supervised release on Count 2, to run concurrently.
Defendant was also ordered to pay restitution in the amount of
$3,385,457.41.
     The website for the Bureau of Prisons (“BOP”) reports that
defendant’s    projected     release     date   is   July    2,   2021.1        See
https://www.bop.gov/inmateloc/.             However,     defendant       and    the
government have indicated that the BOP plans to release defendant
on home confinement on August 25, 2020, pursuant to the Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”), §12003(b)(2),


     1
      Defendant has only served approximately one year of his 42-
month sentence. The court assumes that this release date takes
into account anticipated good time credit under 18 U.S.C. §3624(b)
and the one-year sentence reduction which can be awarded under 18
U.S.C. §3621(e)(2)(B) based on the completion of a residential drug
treatment program.
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 2 of 14 PAGEID #: 517



and the Attorney General’s declaration, which authorize the BOP
director to grant home confinement sooner than would otherwise be
allowed under 18 U.S.C. §3624(c).                The record also includes a
document referring defendant for CCC (community corrections center)
placement.    This document recommended releasing defendant to a CCC
on August 21, 2020, in the event that defendant was not approved for
direct home confinement under the Second Chance Act. Doc. 64-2, pp.
1-2.
       On May 19, 2020, defendant filed a motion to reduce sentence
pursuant to 18 U.S.C. §3582(c)(1)(A), as amended by the First Step
Act of 2018, relying primarily on the risks posed by the COVID-19
pandemic.    Doc. 61.    The government filed a response in opposition
to the motion.       See Doc. 64.            Defendant filed a reply to the
government’s response.       See Doc. 65.        Defendant also filed motions
for leave to file supplemental memoranda instanter. The motions for
leave to file instanter (Docs. 66 and 67) are granted.
I. Exhaustion of Administrative Remedies
       Under §3582(c)(1)(A), the court may reduce a sentence of
imprisonment upon motion of a defendant after that defendant has
fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to file such a motion on a defendant’s behalf, or
after   thirty    days   have   passed       since   the    warden’s   receipt    of
defendant’s      request.       This     exhaustion        requirement      is   not
jurisdictional, but is a mandatory condition which must be enforced
if the government timely objects to the failure to exhaust.                  United
States v. Alam, 960 F.3d 831, 833-834 (6th Cir. June 2, 2020).
       The record includes defendant’s request for release on home
confinement.       Defendant    stated       that    he    suffers   from   medical


                                         2
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 3 of 14 PAGEID #: 518



conditions that could be exacerbated by COVID-19.               Doc. 64-3, pp.
6-10.   On April 6, 2020, defendant was informed that his April 3,
2020, request had been reviewed, but that he was required to submit
a release plan.       Doc. 64-3, p. 5.        On April 8, 2020, defendant
submitted a proposed release plan and repeated his request for
release on home confinement to reduce his risk of contracting COVID-
19.   Doc. 64-3, p. 1-3.
      On April 24, 2020, the warden responded to defendant’s April
8, 2020, request for a reduction in sentence due to COVID-19.                Doc.
64-1, Ex. A, p. 1.      The warden concluded that defendant’s concerns
about the spread and effects of the virus did not currently warrant
his early release. The warden informed defendant that if he was not
satisfied with the response, he could commence an appeal of this
decision via the administrative remedy process by submitting his
concerns on the appropriate form (BP-9) within twenty days of his
receipt of the response.           The government indicated that it is
unaware of whether defendant filed an administrative appeal.                 Doc.
64, p. 2.      However, the government did not specifically argue that
defendant failed to exhaust his administrative remedies; rather, the
government addressed the motion on the merits.                This court will
likewise address defendant’s motion on the merits.
II. Standards for Release under §3582(c)(1)(A)
A. In General
      The court can reduce a sentence under §3582(c)(1)(A) if the
court finds that “extraordinary and compelling reasons warrant such
a reduction[.]” 18 U.S.C. §3582(c)(1)(A)(i). In order to determine
that extraordinary and compelling reasons exist, the court must find
“that   such    a   reduction   is   consistent     with   applicable     policy


                                        3
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 4 of 14 PAGEID #: 519



statements issued by the Sentencing Commission[.]”                         18 U.S.C.
§3582(c)(1)(A).        If    the   court      finds   that       extraordinary   and
compelling reasons for release have been shown, the court must then
consider the factors set forth in 18 U.S.C. §3553(a) to the extent
that they are applicable.          §3582(c)(1)(A).          If the court decides
that   the   motion   is    well   taken      after   weighing       the    statutory
sentencing factors, the court “may reduce the term of imprisonment
(and may impose a term of probation or supervised release with or
without conditions that does not exceed the unserved portion of the
original term of imprisonment)[.]”             §3582(c)(1)(A).        The grant of
compassionate release is at the discretion of the court.                       United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
B. Sentencing Commission Policy Statement
       The   Sentencing     Commission       has   issued    a    policy   statement
regarding     the   reduction      of    a     term   of     imprisonment       under
§3582(c)(1)(A).           See   United       States    Sentencing          Guidelines
(“U.S.S.G.”) §1B1.13.       Under §1B1.13, a reduction may be ordered if
extraordinary and compelling reasons warrant a reduction, the
defendant is not a danger to the safety of any other person or to
the community, and the reduction is consistent with the policy
statement.     §1B1.13(1)(A), (2) and (3).
       Under Commentary Note 1(A) to §1B1.13, extraordinary and
compelling reasons exist where: (i) the defendant is suffering from
a terminal illness, that is, a serious and advanced illness with an
end of life trajectory; or (ii) is suffering from a serious physical
or medical condition, a functional or cognitive impairment, or
deteriorating physical or mental health because of the aging process
that substantially diminishes the defendant’s ability to provide


                                         4
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 5 of 14 PAGEID #: 520



self-care within the environment of a correctional facility and from
which he is not expected to recover. U.S.S.G. §1B1.13 cmt. n. 1(A).
     Commentary Note 1(B) to §1B1.13 states that extraordinary and
compelling reasons exist when the defendant is at least 65 years
old, is experiencing a serious deterioration in physical or mental
health because of the aging process, and has served at least 10
years or 75 percent of his sentence, whichever is less.                 U.S.S.G.
§1B1.13    cmt.   n.    1(B).     Under     Commentary    Note    1(C),     family
circumstances can constitute grounds for a reduction, specifically:
(i) the death or incapacitation of the caregiver of the defendant’s
minor child or minor children, and (ii) the incapacitation of the
defendant’s spouse or registered partner when the defendant would
be the only available caregiver for the spouse or registered
partner.     U.S.S.G.     §1B1.13    cmt.    n.   1(C).     Neither    of   these
considerations are applicable in this case.
     Commentary Note 1(D) states that other reasons for a reduction
of sentence may be shown when, “[a]s determined by the Director of
the Bureau of Prisons, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination
with, the reasons described in subdivisions (A) through (C).”
U.S.S.G. §1B1.13 cmt. n. 1(D).
     As to Note 1(D), the BOP has issued Program Statement No.
5050.50, Compassionate Release/Reduction in Sentence: Procedures for
Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17, 2019),
https://www.bop.gov/policy/progstat/5050_050_EN.pdf,               which    lists
factors which the BOP uses in determining whether extraordinary and
compelling    reasons    exist    for   compassionate     release.        Program
Statement No. 5050.50 authorizes the filing of a request for a


                                        5
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 6 of 14 PAGEID #: 521



sentence reduction for reasons which are substantially similar to
those outlined in Commentary Note 1(A)-(C) of §1B1.13.                     The Program
Statement addresses requests for a reduction in sentence based on:
a terminal medical condition with a life expectancy of 18 months or
less    or   an    end-of-life        trajectory,     see    Section    3(a);    or   a
debilitated medical condition due to an incurable progressive
illness or debilitating injury from which they will not recover, see
Section 3(b).       Section 4 authorizes a reduction for inmates age 70
or older who have served 30 years or more, see Section 4(a), inmates
age 65 or older who suffer from certain medical conditions and who
have served at least 50 percent of their sentence, see Section 4(b),
and inmates age 65 or older who have served the greater of 10 years
of 75 percent of the term of imprisonment, see Section 4(c).
Section 5 permits consideration of a reduction in sentence request
based   upon      the    death   or   incapacitation        of   the   family   member
caregiver of an inmate’s child under the age of 18.                         Section 6
authorizes the filing of a request based on the incapacitation of
an inmate’s spouse or registered partner when the inmate would be
the only available caregiver for the spouse or registered partner.
       Because     the    Guidelines     have   not    been      amended    since   the
enactment of the First Step Act due to the lack of a quorum on the
Sentencing Commission, some courts have concluded that district
courts also have the authority under Commentary Note 1(D) to
determine if other extraordinary and compelling reasons exist, and
that the Director’s prior interpretation of “extraordinary and
compelling reasons” is informative but not dispositive.                     See, e.g.,
United States v. Cantu, 423 F.Supp.3d 345, 350-352 (S.D. Tex. 2019);
United States v. Brown, 411 F.Supp.3d 446, 449-451 (S.D. Iowa 2019).


                                           6
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 7 of 14 PAGEID #: 522



       However, other courts have concluded that Application Note 1(D)
continues to apply, and that the court must look to the reasons
recognized by the Director of the BOP.          See, e.g., United States v.
Saldana, 807 F. App’x 816, 819-20(10th Cir. 2020)(basing decision
on the §1B1.13 policy statements, the BOP Program Statement 5050.50,
and the §3553(a) statutory sentencing factors); United States v.
Hall, No. 5:98-cr-7-JMH, 2019 WL 6829951, at *3-4 (E.D.Ky. Dec. 13,
2019)(for purposes of §1B1.13 Commentary Note 1(D), BOP Director has
defined “other reasons” in Program Statement 5050.50); United States
v. Crawford, No. 1:07CR317-1, 2019 WL 6615188, at *4-5 (M.D.N.C.
Dec. 5, 2019)(applying Commentary Notes (1)(A) and (B) and the BOP
Program Statement in denying a reduction based on defendant’s
medical conditions).
       In United States v. Washington, Criminal Action No. 5:13-020-
DCR,    2019   WL   6220984,     at    *1-2    (E.D.Ky.     Nov.    21,   2019),
reconsideration denied, 2020 WL 1873550 (Apr. 14, 2020), the court
declined to follow Cantu and concluded that district courts are not
free to grant compassionate release based on any reason they find
to be “extraordinary and compelling.”             That court also noted 28
U.S.C. §994(t), which delegates to the Sentencing Commission the
duty   to   describe   what   should    be    considered    extraordinary     and
compelling reasons for a sentence reduction under §3582(c)(1)(A),
“including the criteria to be applied and a list of specific
examples.”     28 U.S.C. §994(t).
III. Defendant’s Motion for Compassionate Release
       In his motion for compassionate release, defendant cites his
medical conditions, specifically primary hypertension and emphysema,
which he argues would put him at an increased risk of contracting


                                        7
  Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 8 of 14 PAGEID #: 523



a serious case of COVID-91.         The court has considered the medical
records submitted by the parties.           None of the medical records show
that   defendant’s    medical     conditions     meet   the   requirements        of
Commentary Note 1(A) to §1B1.13.               There is no evidence that
defendant is suffering from a terminal illness, that is, a serious
and advanced illness with an end of life trajectory.              There is also
no evidence that he is suffering from a serious physical or medical
condition, a functional or cognitive impairment, or deteriorating
physical or mental health because of the aging process, that
substantially diminishes his ability to provide self-care within the
environment of a correctional facility and from which he is not
expected to recover.         The records submitted by the government
include a document dated July 26, 2019, which indicated that
defendant was found to have no housing or physical limitations or
work restrictions.       Doc. 64-4, p. 67.         The court concludes that
defendant’s medical conditions, considered alone, do not satisfy any
of the grounds for compassionate release set forth in §1B1.13.
       The government acknowledges that if a defendant demonstrates
that he has a chronic medical condition that has been identified by
the Center for Disease Control (“CDC”) as elevating a person’s risk
of becoming seriously ill from COVID-19, then this chronic condition
reasonably might be found to be “serious” and to “substantially
diminish the ability of the defendant to provide self-care within
the environment of a correctional facility” even if that condition
would not have constituted an “extraordinary and compelling reason”
absent the risk of COVID-19.                See U.S.S.G. §1B1.13, cmt. n.
1(A)(ii).   However, the government argues that defendant has failed
to make such a showing in this case.


                                        8
     Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 9 of 14 PAGEID #: 524



        Assuming     arguendo     that    this    broader     interpretation         of
Commentary Note 1(A)(ii) is permissible, §3582(c)(1)(A), as amended
by the First Step Act, “does not constitute a get-out-of-jail card.”
United States v. Brady, S2 18 Cr. 316 (PAC), 2020 WL 2512100, at *3
(S.D.N.Y. May 15, 2020).              Rather, “compassionate release motions
amid the COVID-19 pandemic have required a ‘fact-intensive’ inquiry
... made in the ‘unique circumstances’ and ‘context’ of each
individual defendant.”          Id., citing United States v. Shakur, No. 82
CR 312 (CSH), 2020 WL 1911224, at *1 (S.D.N.Y. Apr. 20, 2020) and
United States v. Hart, 17 Cr. 248 (VSB), 2020 WL 1989299, at *6
(S.D.N.Y. Apr. 27, 2020)).            Factors courts have considered include
the defendants age, the severity and documented history of the
defendant’s       health    conditions     and   the   defendant’s     history       of
managing those conditions in prison, the status of COVID-19 in the
institution, the percentage of the term of incarceration that has
been served, and the sentencing factors in §3553(a).                  Id.
        Defendant is 48 years old. He has served approximately a year
of his 42-month sentence. He is scheduled for early release on home
confinement on August 25, 2020.            He claims to have hypertension and
emphysema. According to the Center for Disease Control, persons who
have pulmonary hypertension and certain lung conditions such as
emphysema are at increased risk of severe illness from COVID-19, and
persons with other forms of hypertension may have an increased risk
of     severe    illness.       See    https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html
(last checked August 3, 2020).
        The medical records indicate that defendant has essential
(primary) hypertension, and that he takes prescription medication


                                           9
 Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 10 of 14 PAGEID #: 525



for that condition.      See Doc. 64-6, pp. 53, 63 (BOP medical record
noting that defendant’s current health problems, included primary
hypertension). BOP Chronic Care Clinic records dated July 26, 2019,
and May 7, 2020, stated that defendant’s blood pressure was well
controlled with medication.       Doc. 64-6, pp. 2-5, 20.          Defendant has
been able to successfully manage this condition while in prison.
There is no evidence that defendant’s hypertension would place him
at a higher risk of serious illness if he contracts COVID-19.
      The only medical test indicative of emphysema is an x-ray
report dated July 12, 2017, which stated that defendant’s lungs were
hyperinflated consistent with clinically significant emphysema, and
that the findings were suggestive but not diagnostic of chronic
obstructive pulmonary disease.          Doc. 65-1, p. 71.       However, other
x-rays before and after that date showed no signs of cardiopulmonary
disease.   See Doc. 65-1, p. 18 (March 24, 2014, report of chest x-
ray showing clear lungs, unremarkable pulmonary vascularity, and no
acute findings); Doc. 65-1, p. 24 (December 15, 2014, report of x-
ray   showing     normal     pulmonary         vascularity    and     no   acute
cardiopulmonary disease); Doc. 64-4, pp. 104-105 (April 2, 2016,
report of stable chest x-ray showing no acute lung infiltrate or
cardiopulmonary     disease,     also        noting   a   normal    left   heart
catheterization exam the previous year); Doc. Doc. 64-4, p. 94
(August 22, 2019, report concerning chest x-ray which showed clear
lungs and no acute cardiopulmonary disease); Doc. 64-4, pp. 2-5 (May
7, 2020, Chronic Care Clinic record indicating that a chest x-ray
was negative, with no mention of emphysema in the assessment section
of the report).     Although a BOP clinical note dated July 9, 2019,
documented defendant’s claim of a history of emphysema, see Doc. 64-


                                        10
 Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 11 of 14 PAGEID #: 526



4, p.    28, defendant did not complain about any symptoms related to
emphysema during his visits to the Chronic Care Clinic in 2019 or
2020.     The evidence is insufficient to establish that defendant
currently suffers from emphysema or its effects, or that the single
diagnosis of that condition in the past would be sufficient to
indicate a present enhanced risk of serious illness from COVID-19
exposure.
        As to the status of COVID-19 at BOP institutions, defendant has
cited expert articles and reports which express concern about the
BOP’s ability to effectively address the spread of COVID-19.
Defendant points to evidence indicating that since the filing of his
motion, there has been an increase in                COVID-19 cases at FCI
Edgefield and in BOP institutions in general.
        The BOP has taken steps to address the COVID-19 epidemic.             The
BOP     has   implemented      a   modified      operation      plan.         See
https://bop.gov/coronavirus/covid19-status.jsp (last checked August
3, 2020).     Under this plan, social visits at the institutions are
precluded, inmate internal movement has been suspended, staff travel
and training has been suspended, enhanced health screening of staff
has been implemented, newly arriving inmates are processed through
quarantine or jail/detention sites and are screened for COVID,
asymptomatic inmates with exposure to risk factors are quarantined,
and symptomatic inmates with exposure risk factors are isolated and
tested.       To   date,   7,282   inmates    have    been   placed     on   home
confinement. See https://bop.gov/coronavirus/ (last checked August
4, 2020).
        The statistics provided by the BOP indicate that currently
there are 128,603 inmates in BOP facilities, 13,721 inmates in


                                       11
 Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 12 of 14 PAGEID #: 527



community-based facilities, and approximately 36,000 staff.                   See
https://bop.gov/coronavirus (last checked August 4, 2020).                   To
date, 2,374 inmates and 515 staff members have tested positive for
COVID-19; 8,273 inmates and 715 staff members have recovered from
COVID-19; and there have been 106 inmate deaths (four of those
deaths occurred while the inmate was on home confinement) and 1
staff member death.       The BOP website reports that at FCI Edgefield,
zero inmates previously tested positive for COVID-19 and 1 staff
member previously tested positive and recovered.                  Currently 66
inmates and 22 staff member have tested positive, and there have
been no staff or inmate deaths.            The BOP website states that this
data reflects an increase in the number of cases because the “BOP
has begun additional testing of asymptomatic inmates to assist in
slowing    transmissions     within    a    correctional    setting.”       This
indicates that the BOP is now taking additional measures to identify
inmates who may have COVID-19 without displaying any symptoms.
     The court also notes that the threat of COVID-19 is not limited
to the prison population.        It has impacted the general population
as well. Although defendant has indicated that he would essentially
be self-quarantined at his residence while on home confinement, his
wife and family members would not be restricted to their residence
and could potentially introduce COVID-19 to their home.                  Volusia
County, Florida, where defendant’s DeLeon Springs residence is
located, has not escaped the COVID-19 epidemic.             On August 3, 2020,
the Florida Department of Health reported 7,232 cases of COVID-19
and 118 COVID-19-related deaths in Volusia County, and 106 cases of
COVID-19     in     the      DeLeon        Springs    zip     code.           See
https://floridahealthcovid19.gov COVID-19 Data and Surveillance


                                       12
 Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 13 of 14 PAGEID #: 528



Dashboard (last checked August 4, 2020).2
       Also relevant is the fact that defendant is already scheduled
to be released on home confinement on August 25, 2020.                  Current BOP
policy requires that an inmate being released to community custody
must       be   quarantined    for   14    days      prior    to    release.      See
https://bop.gov/coronavirus/covid19_status.jsp (last checked August
3, 2020).         Thus, it is common for courts granting motions for
compassionate release to stay the execution of the order for
fourteen days or longer to permit this quarantine period to run,
thereby ensuring the inmate’s safe release, and to give the BOP
adequate time to make travel and other arrangements which will
facilitate the inmate’s release and transition to home confinement,
including participation in substance abuse treatment and location
monitoring.        See, e.g., United States v. Burnside, No. 18-CR-2068-
CJW-MAR, 2020 WL 3443944, at *11 (N.D. Iowa June 18, 2020)(staying
execution of release order for 28 days to allow the BOP and the
United States Probation Office time to make necessary arrangements
for    the      defendant’s   release).        The   BOP     has   recommended   drug
counseling and treatment and assistance in obtaining employment in
defendant’s case.        See Doc. 64-2 at pp. 1-2.            In light of the fact
that defendant is scheduled to be released in any event in three
weeks, the court is reluctant to interfere with the BOP’s planned
arrangements for the defendant by ordering his immediate release.



       2
      This court can take judicial notice of the records of state
agencies.   See Disabled Rights Action Committee v. Las Vegas
Events, Inc., 375 F.3d 861, 866 n. 1 (9th Cir. 2004)(citing Kottle
v. Northwest Kidney Centers, 146 F.3d 1056, 1064 n. 7 (9th Cir.
1988)(state health department records were properly judicially
noticed)).

                                          13
 Case: 2:18-cr-00229-JLG Doc #: 68 Filed: 08/04/20 Page: 14 of 14 PAGEID #: 529



V. Conclusion
      Considering all of the above circumstances, including the
potential impact of COVID-19, the court concludes that defendant has
not   shown     that   extraordinary        and   compelling      reasons     for
compassionate release exist in his case.          Therefore, the court need
not address the statutory sentencing factors. Defendant’s emergency
motion for a reduction in sentence (Doc. 61) is denied.


Date: August 4, 2020                    s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       14
